Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 1 of 7




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                Case No.: 0:21-cv-60503

 EDUARDO GARCIA,

        Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC,

       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Eduardo Garcia (“Plaintiff”) sues Defendant Healthcare Revenue Recovery

 Group, LLC (“Defendant”) for violating § 1692e(2)(A) of the Fair Debt Collection Practices Act

 (“FDCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                          PARTIES

        3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

        4.         Defendant is a Florida limited liability company, with its principal place of business

 located in Knoxville, Tennessee.


                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 2 of 7




         5.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         6.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                           DEMAND FOR JURY TRIAL

         7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         8.         On August 17, 2020, Plaintiff suffered an accident and related injuries in the course

 and scope of Plaintiff’s employment that required medical treatment and/or services (the “Work-

 Injury”).

         9.         On August 19, 2020, Inphynet S. Broward (“Inphynet”) provided Plaintiff with a

 portion of the required medical services needed to treat the Work-Injury, whereby the only medical

 services provided to Plaintiff by Inphynet were for the treatment of the Work-Injury.

         10.        At the time Inphynet provided its respective medical services to Plaintiff, Plaintiff

 informed INPHYNET that the sought treatment was for the Work-Injury.

         11.        Inphynet charged a fee for the provision of its (Inphynet’s) respective medical

 services for treatment of the Work-Injury (the “Consumer Debt”).

         12.        The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

         13.        On a date better known by Defendant, Defendant began attempting to collect the

 Consumer Debt from Plaintiff.

         14.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         15.        Defendant is a business entity engaged in the business of collecting consumer debts.

                                                                                                                  PAGE | 2 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 3 of 7




        16.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

        17.      Defendant is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

        18.      Defendant’s “Consumer Collection Agency” license number is CCA0900844.

        19.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

        20.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant does maintain, are current to within one week of the current date.

        21.      On a date better known to Defendant, Defendant sent a collection letter, internally

 dated December 15, 2020, to Plaintiff (the “Collection Letter”) in an attempt to collect the

 Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

        22.      The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

        23.      The Collection Letter represents an action to collect a debt by Defendant.

        24.      The Collection Letter demanded payment from Plaintiff in the amount of $44.00.

        25.      Upon Plaintiff’s receipt of the Collection Letter, Plaintiff reviewed and otherwise

 read the Collection Letter.

        26.      In so doing, Plaintiff realized that the debt sought by the Collection Letter, i.e., the

 Consumer Debt, arose from treatment afforded to Plaintiff on August 19, 2020, for the workplace

 injury sustained by Plaintiff.

        27.      Upon this realization, Plaintiff became visibly upset and emotionally distraught.

 Despite having been so egregiously injured at work that Plaintiff needed to seek medical treatment,

                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 4 of 7




 the Collection Letter subjected Plaintiff to further undue pain and suffering by way of unlawful

 debt collection and wasted Plaintiff’s time.

         28.     In addition to causing Plaintiff actual harm, the Collection Letter wasted Plaintiff’s

 time. Plaintiff would not have wasted time reading the Collection Letter, Plaintiff would not have

 wasted time trying to understand why Plaintiff was the target of wrongful and otherwise unlawful

 collection activity, and Plaintiff would not have wasted time deliberating what to do about the

 Collection Letter. At minimum, all such wasted time would have been completely avoided had

 Defendant not sent the Collection Letter to Plaintiff – but such is not the case – and the time

 Defendant caused Plaintiff to waste cannot be undone.

         29.     More importantly, had the Collection Letter not falsely represented payment of the

 Consumer Debt as Plaintiff’s direct, personal problem, Plaintiff’s suffering would have been

 limited to the Work Injury – but such is also not the case.

         30.     Notwithstanding the time which the Collection Letter caused Plaintiff to waste,

 Defendant, by and through the Collection Letter, inflicted frustration, pain, confusion, and distrust,

 as well as emotional turmoil, onto Plaintiff, of which compound what Plaintiff endured due to the

 Work Injury. All of the aforementioned injuries suffered by Plaintiff constitute a concrete harm.

                                            COUNT I.
                                 VIOLATION OF 15 U.S.C. § 1692e(2)(A)

         31.     Plaintiff incorporates by reference paragraphs 1-30 of this Complaint as though

 fully stated herein.

         32.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”


                                                                                                               PAGE | 4 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 5 of 7




         33.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         34.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         35.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. § 1692e(2)(A). (emphasis added).

         36.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

 to collect the Consumer Debt. The Collection Letter falsely represents that Plaintiff is responsible

 for the repayment of the Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for

 the payment of the medical services rendered by Inphynet, as such medical services were rendered

 to Plaintiff as a result of a work-related injury sustained by Plaintiff.

         37.     Defendant by and through the Collection Letter, falsely represents the character of

 the Consumer Debt, in that, the Collection Letter falsely represents Consumer Debt as a debt which

 Plaintiff is solely responsible and/or otherwise obligated to pay.

         38.     Further, by and through the Collection Letter, Defendant falsely represents the

 amount of the Consumer Debt, in that, the $44.00 sought by the Collection Letter exceeds the




                                                                                                               PAGE | 5 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 6 of 7




 amount which the creditor, Inphynet, is entitled pursuant to the fee schedules and/or guidelines for

 services rendered to injured workers such as Plaintiff.

        39.      Thus, by and through the Collection Letter, Defendant violated § 1692e(2)(A) of

 the FDCPA by falsely representing the character of the Consumer Debt, as well as by falsely

 representing the amount of the Consumer Debt.

        40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief:

                 (a)       Actual damages as provided by 15 U.S.C. §1692k;

                 (b)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (c)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

        DATED: March 4, 2021
                                                               Respectfully Submitted,
                                                                /s/ Thomas J. Patti                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:    jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:    tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:     954-907-1136

                                                               PAUL A. HERMAN, ESQ.
                                                               Florida Bar No.: 405175
                                                               E-mail: paul@consumeradvocatelaw.com
                                                               CONSUMER ADVOCATES LAW GROUP, PLLC
                                                               4801 Linton Blvd., Suite 11A-560
                                                               Delray Beach, Florida 33445
                                                               Phone:     (561) 236-8851



                                                                                                               PAGE | 6 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-60503-RKA Document 1 Entered on FLSD Docket 03/04/2021 Page 7 of 7




                                                             JOEL A. BROWN, ESQ.
                                                             Florida Bar No.: 66575
                                                             E-mail: joel.brown@friedmanandbrown.com
                                                             FRIEDMAN & BROWN, LLC
                                                             3323 NW 55th Street
                                                             Fort Lauderdale, Florida 33309
                                                             Phone:     (954) 966-0111

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 7 of 7
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
